EXHIBIT 10.2


EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is entered into as of this 16 day of
April, 2010, by and between AMERICAN ACHIEVEMENT CORPORATION and any successors
thereto (collectively referred to as the “Company”) and DONALD J. PERCENTI
(“Executive”).
 
The parties hereby agree as follows.
 
1. EMPLOYMENT.  Executive will serve the Company in an executive capacity as
Chairman, and shall be based in Austin, Texas.  Executive shall report to the
Chief Executive Officer and the Board of Directors of the Company (the
“Board”).  Executive will perform, faithfully and diligently, the services and
functions assigned to him from time to time, will carry out the functions of his
office and furnish his best advice, information, judgment and knowledge with
respect to the business of the Company and its subsidiaries, if any.  Executive
shall serve as a member of the Board of the Company during the Employment Term
(as defined below).  Executive agrees to perform such duties as hereinabove
described and to devote full time, attention and energy to the business of the
Company.  Executive will not, during the Employment Term, engage in any other
business activity if such business activity would materially impair Executive’s
ability to carry out his duties under this Agreement.
 
2. TERM.  The period of the Executive’s employment under this Agreement (the
“Employment Term”) shall commence on the date hereof and shall terminate on the
third anniversary of the date of this Agreement; provided, however, that the
Employment Term may be automatically extended for an additional year at the end
of such term (and at the end of each subsequent term), unless at least 60 days
prior to any such anniversary date, the Company shall give notice to Executive
that the termination date shall not be so extended.
 
3. COMPENSATION AND OTHER BENEFITS.
 
3.1. SALARY.  During the Employment Term, the salary compensation to be paid by
the Company to Executive and which Executive agrees to accept from the Company
for services performed and to be performed by Executive hereunder shall be an
annual gross amount, before applicable withholding and other payroll deductions,
of $424,360, payable in equal bi-weekly installments of $16,321.54.
 
3.2. INCENTIVE PLAN UNITS.  Executive has been granted units under the American
Achievement Corporation Executive Cash Incentive Plan (the “CIP”) and the
American Achievement Corporation Supplemental Incentive Plan (the “SIP”) in such
manner as set forth on Exhibit A hereto, and such units, if not already fully
vested as indicated on Exhibit A, shall have the vesting schedules set forth on
Exhibit A.  Furthermore, any such units, if not fully vested, shall fully vest
upon a Liquidity Event (as described in said Plans) or upon the termination of
Executive’s employment.
 
3.3. BENEFITS.  During the Employment Term, Executive shall be entitled to
participate in such employee benefit programs, plans and policies as are
maintained by the Company and as may be established for the employees of the
Company from time to time on the same basis as other executive employees are
entitled thereto.  In addition, the Company shall pay to the Executive a car
allowance of $750 a month.
 

 
 
 

--------------------------------------------------------------------------------

 

It is understood that the establishment, termination or change in any such
Executive employee benefit programs, plans or policies shall be at the instance
of the Company in the exercise of its sole discretion, from time to time, and
any such establishment, termination or change in such program, plan or policy
will not affect this Agreement so long as Executive is treated on the same basis
as other executive employees participating in such program, plan or policy, as
the case may be.  Upon termination of employment under this Agreement, without
regard to the manner in which the termination was brought about, Executive’s
rights in such employee benefit programs, plans or policies shall be governed
solely by the terms of the program, plan or policy itself and this
Agreement.  Executive shall be entitled to an annual paid vacation in accordance
with the company’s personnel policy for his years of service completed as an
employee of the Company (and, if applicable, the Company’s predecessors).
 
4. WORKING FACILITIES.  During the term of his employment under this Agreement,
Executive shall be furnished with a private office, stenographic services and
such other facilities and services as are commensurate with his position with
the Company and adequate for the performance of his duties under this Agreement.
 
5. EXPENSES.  During the Employment Term, Executive is authorized to incur
reasonable out-of-pocket expenses for the discharge of his duties hereunder and
the promotion of business of the Company, including expenses for entertainment,
travel and related items.  The Company shall reimburse Executive for all such
expenses upon presentation by Executive from time to time of itemized accounts
of expenditures incurred in accordance with customary Company policies.
 
6. TERMINATION.  Executive’s employment under this Agreement may be terminated
with or without cause or reason by either Company or Executive upon the
following terms and conditions.
 
6.1. TERMINATION BY COMPANY FOR CAUSE.  If any of the following events or
circumstances occur, the Company may terminate Executive’s employment under this
Agreement at any time during this Agreement for any of the following causes
(each a “Cause”).
 
(i) conviction of a felony;
 
(ii) willful failure to perform the Executive’s material duties and
responsibilities to the Company and any individual, corporation, limited
liability company, association, partnership, estate, trust or any other entity
or organization, other than the Company or any of its Affiliates (“Person”)
directly or indirectly controlling, controlled by or under common control with
the Company, where control may be by management authority, equity interest or
otherwise (“Affiliates”) which remains uncured after 30 days’ notice from the
Company specifying in reasonable detail the nature of the willful failure or
negligence;
 
(iii) fraud or embezzlement with respect to the Company or any of its
Affiliates;
 
(iv) willful failure or refusal to carry out a lawful and proper directive of
the Board; or
 
(v) willful, material breach of contractual obligations to the Company with
respect to confidentiality, non-competition or non-solicitation.
 

 
 
 

--------------------------------------------------------------------------------

 

Upon payment by the Company to Executive of all salary earned but unpaid,
accrued and unused vacation and any accrued and unpaid bonus, to the date of
such termination (which payments shall be made at the time prescribed by law,
but in no event later than 30 days following termination of the Executive’s
employment (the “Final Compensation”)), the Company shall have no further
obligation or liability to Executive and Executive will not be entitled to
receive the Termination Payments or Termination Benefits (as such terms are
defined below).
 
6.2. TERMINATION BY COMPANY WITHOUT CAUSE.  In the event of the termination of
Executive’s employment under this Agreement by the Company during the Employment
Term without Cause (as defined in Section 6.1 above), then in addition to Final
Compensation, Executive will be entitled to receive bi-weekly payments equal to
his bi-weekly salary compensation hereunder (“Termination Payments”), less
legally required withholdings, for a period of the greater of 18 months or the
remainder of the Employment Term.  In addition to the Termination Payments,
Executive will be entitled to elect the continuation of health benefits under
COBRA and the Company will pay the COBRA premiums for an 18-month period,
beginning on the date that Executive’s health coverage ceases due to his
termination (“Termination Benefits”).  If Executive obtains employment while he
is entitled to receive the Termination Benefits, the payment of the Termination
Benefits shall cease upon Executive becoming covered under the new employer’s
health coverage plan.  The combination of the Termination Payments and the
Termination Benefits constitute the sole amount to which Executive is entitled
if termination is without Cause.
 
6.3. TERMINATION BY EXECUTIVE WITHOUT GOOD REASON.  Executive may terminate his
employment under the Agreement without Good Reason (as defined in Section 6.4
below) upon the giving of 90 days written notice of termination.  In the event
of such termination, in addition to Final Compensation, the Company may elect to
pay Executive six months of base salary in lieu of 90 days notice, in which
event Executive’s services to the Company will be terminated immediately.  No
Termination Payments or Termination Benefits other than as set forth in Section
6.3 shall be payable upon Executive’s termination of this Agreement without Good
Reason.
 
6.4. TERMINATION BY EXECUTIVE WITH GOOD REASON.  Executive may terminate his/her
employment under this Agreement for Good Reason.  For purposes of this
Agreement, “Good Reason” shall mean:
 
(i) Relocation of the Executive’s offices anywhere other than Austin, Texas
without his consent; or
 
(ii) Failure of the company to provide the Executive base salary, incentive
compensation and other benefits in accordance with the terms of this Agreement,
excluding an inadvertent failure which is cured within ten business days
following notice from the Executive specifying in reasonable detail the nature
of such failure.
 
In the event of termination under this Section 6.4, in addition to Final
Compensation, the Company shall pay to Executive the same Termination Payments
and Termination Benefits to which Executive would have been entitled had he been
terminated by the Company without Cause.
 

 
 
 

--------------------------------------------------------------------------------

 

6.5. DEATH OR PERMANENT DISABILITY.  Executive’s employment under this Agreement
shall terminate upon Executive’s death or permanent disability (as defined in
the Company’s or Executive’s disability insurance policies).  Other than for
payment of Final Compensation, no Termination Payments or Termination Benefits
shall be payable upon Executive’s death or permanent disability.
 
6.6. RELEASE AGREEMENT.  The Termination Payments and Termination Benefits
pursuant to Section 6 are contingent upon Executive executing a general release
of claims in a form to be provided by the Company not later than five days
following the termination of Executive’s employment.  (the “Release
Agreement”).  The Release Agreement must be signed by Executive and returned to
the Company not later than the date specified therein, which shall not be later
than forty-five days following the date the Release Agreement is delivered to
Executive.  Termination Payments shall commence, if at all, on the next regular
payroll date following the date the Release Agreement becomes effective
according to its terms, but in no even later than sixty days following
termination of Executive’s employment.  It is understood that Executive may
preserve all rights and causes of action in the event of termination by the
Company and evidence of release of same will only be by execution of said
Release Agreement after termination.
 
6.7. TIMING OF PAYMENTS AND SECTION 409A.
 
(i) For purposes of this Agreement, all references to “termination of
employment” and correlative phrases shall be construed to require a “separation
from service” (as defined in Section 1.409A-1(h) of the Treasury regulations
after giving effect to the presumptions contained therein).
 
(ii) Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments.
 
(iii) In no event shall the Company have any liability relating to any payment
or benefit under this Agreement failing to comply with, or be exempt from, the
requirements of Section 409A, provided that, the foregoing shall not relieve the
Company from making any payments or providing any benefits required pursuant to
this Agreement.
 
7. CONFIDENTIALITY.  During and after the term of employment under this
Agreement, Executive agrees that he shall not, without the express written
consent of Company, directly or indirectly communicate or divulge to, or use for
his own benefit or for the benefit of any other Person, any of Company’s trade
secrets, proprietary data or other confidential information, which trade
secrets, proprietary date or other confidential information was communicated to
or otherwise learned or acquired by Executive during his employment relationship
with Company (“Confidential Information”), except that Executive may disclose
such matters to the extent that disclosure is required (a) at Company’s
direction or (b) by a court or other governmental agency of competent
jurisdiction.  As long as such matters remain trade secrets, proprietary data or
other confidential information, Executive shall not use such trade secrets,
proprietary data or other confidential information in any way or in any capacity
other than as expressly consented to by Company.
 

 
 
 

--------------------------------------------------------------------------------

 

8. COVENANT NOT TO COMPETE OR SOLICIT.
 
8.1. Executive agrees, for the length of time he receives Termination Payments
after the termination of his employment under this Agreement, to refrain,
without written permission of the Company, from becoming involved in any way,
within the boundaries of the United States, in the business of manufacturing,
designing, servicing or selling the type of jewelry or fine paper or other
scholastic, licensed sports, insignia, recognition or affinity products
manufactured or sold (or then contemplated to be manufactured or sold) by the
Company, its divisions, subsidiaries and/or other affiliated entities,
including, but not limited to, as an employee, consultant, independent
representative, partner or proprietor.
 
8.2. Executive also agrees to refrain during his employment under this
Agreement, and in the event of the termination of his employment under this
Agreement for Cause or by Executive without Good Reason, for one year
thereafter, without written permission from the Company to the contrary, from
diverting, taking, soliciting and/or accepting on his own behalf or on the
behalf of another person, firm, or Company, the scholastic, licensed sports,
insignia, recognition or affinity business of any customer of the Company, its
divisions, subsidiaries and/or affiliated entities, or any potential customer of
the Company, its divisions, subsidiaries and/or affiliated entities whose
identity became known to Executive through his employment by the Company and to
which the Company has made a written business proposal or provided written
pricing information before the termination of Executive’s employment under this
Agreement.
 
8.3. Executive agrees to refrain during his employment under this Agreement, and
in the event of the termination of his employment under this Agreement for Cause
for a period of one year thereafter, from inducing or attempting to influence
any Executive or independent representative of the Company, its divisions,
subsidiaries, and/or affiliated entities to terminate his employment or
association with the Company or such other entity.
 
8.4. Executive further agrees that the covenants in Sections 8.1 through 8.2 are
made to protect the legitimate business interests of the Company, including
interests in the Company’s “Confidential Information,” as defined in Section 7
of this Agreement, and not to restrict his mobility or to prevent him from
utilizing his skills. Executive understands as a part of these covenants that
the Company intends to exercise whatever legal recourse it may have against him
for any breach of this Agreement and in particular for breach of these
covenants.  Executive and the Company further agree that, in the event that any
provision of this Section 8 is determined by any court of competent jurisdiction
to be unenforceable by reason of its being extended over too great a time, too
large a geographic area or too great a range of activities, that provision shall
be deemed to be modified to permit its enforcement to the maximum extent
permitted by law.  It is also agreed that each of Company’s Affiliates shall
have the right to enforce all of Executive’s obligations to that Affiliate under
this Agreement, including without limitation pursuant to this Section 8.
 

--
 
 

--------------------------------------------------------------------------------

 

9. CONTROLLING LAW AND PERFORMABILITY.  The execution, validity, interpretation
and performance of this Agreement will be governed by the laws of the State of
Texas.
 
10. SEPARABILITY.  If any provision of this Agreement is rendered or declared
illegal or unenforceable, all other provisions of this Agreement will remain in
full force and effect.
 
11. NOTICES.  All notes, requests, demands, claims and other communications
required or permitted to be delivered, given or otherwise provided under this
Agreement must be in writing and must be delivered, given or otherwise provided
(a) by hand (in which case, it will be effective upon delivery), (b) by
facsimile (in which case, it will be effective upon receipt of confirmation of
good transmission) or (c) by overnight delivery by a nationally recognized
courier service (in which case, it will be effective on the Business Day after
being deposited with such courier service) in each case, to the address (or
facsimile number) listed below:
 


If to Executive:                      Donald J. Percenti
c/o American Achievement Corporation
7211 Circle S Road
Austin, TX 78745
Fax: 512-443-5213


If to the Company:               Chief Executive Officer
American Achievement Corporation
7211 Circle S Road
Austin, TX 78745
Fax: 512-_______
 
12. ASSIGNMENT.  The rights and obligations of the Company under this Agreement
shall inure to the benefit of and be binding upon its successors and
assigns.  The rights and obligations of Executive under this Agreement are of a
personal nature and shall neither be transferred nor assigned in whole or in
part by Executive.
 
13. NON-WAIVER.  No waiver of or failure to assert any claim, right, benefit or
remedy hereunder shall operate as a waiver of any other claim, right, benefit or
remedy of the Company or Executive.
 
14. REVIEW AND CONSULTATION.  Executive acknowledges that he has had a
reasonable time to review and consider this Agreement and has been given the
opportunity to consult with an attorney.
 
15. ENTIRE AGREEMENT AND AMENDMENTS.  This Agreement between the Company and
Executive contain the entire agreement of Executive and the Company relating to
the matters contained in this Agreement and supersedes all prior agreements and
understandings, oral or written, between Executive and the Company with respect
to the subject matter herein.  This Agreement may be changed only by an
agreement in writing by Executive and the Company.
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.


AMERICAN ACHIEVEMENT CORPORATION


By:  _/s/ W. GREGG SMART_______
Authorized Person


_/s/ DONALD J. PERCENTI________
Donald J. Percenti

 
 
 

--------------------------------------------------------------------------------

 


 
Exhibit A
     
Dates
Units
         
Supp Doc
ANP
Exec
Term
Time Based
Liquidity
Total
Vested
% of Total
     
Don Percenti
                       
Per contract
1
 
03/25/04
 
6,583.5
6,583.5
13,167.0
7,900.3
60.0%
 
3/25/2005
         1,316.7
 
2
                 
9/25/2005
            658.4
                     
3/25/2006
            658.4
                     
3/25/2007
         1,316.7
                     
3/25/2008
         1,316.7
                     
3/25/2009
         1,316.7
                     
3/25/2010
         1,316.7
                           
2
 
08/25/05
 
1,803.6
2,576.6
4,380.2
2,318.9
52.9%
 
3/25/2006
            257.7
                     
3/25/2007
            515.3
                     
3/25/2008
            515.3
                     
3/25/2009
            515.3
                     
3/25/2010
            515.3
                           
3
 
07/31/06
 
1,250.0
 
1,250.0
1,250.0
100.0%
 
7/31/2006
         1,250.0
                           
15
 
09/01/06
 
800.0
800.0
1,600.0
480.0
30.0%
 
9/1/2007
            160.0
                     
9/1/2008
            160.0
                     
9/1/2009
            160.0
                           
5
 
11/15/06
 
913.0
0.0
913.0
913.0
100.0%
 
11/15/2006
            913.0
                         
FY07 Bonus
6
 
02/07/08
 
153.0
 
153.0
153.0
100.0%
 
2/7/2008
            153.0
                         
Per resolution 2/7/08 - vests 8/30/08
7
 
02/07/08
 
1,500.0
 
1,500.0
1,500.0
100.0%
 
8/30/2008
         1,500.0
                                               
Per resolution 12/1/09 - 100 TB will vest 3/24/10
26
 
12/01/09
 
600.0
400.0
1,000.0
600.0
60.0%
 
12/1/2009
            600.0
                                                         
Sub-Total
13,603.1
10,360.1
23,963.2
15,115.2
63.1%
     

 